Citation Nr: 0302138	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  95-40 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from June 1941 to June 
1947.

In an October 2001 rating decision of which the veteran was 
notified in November 2001, the RO denied entitlement to a 
TDIU rating.  The veteran submitted a Notice of Disagreement 
(NOD) with the decision denying TDIU in December 2001; 
however, he was not provided a statement of the case (SOC).  
In September 2002, the Board remanded the claim for TDIU with 
instructions to the RO to provide the veteran a SOC.  A SOC 
was sent to the veteran later in the same month.  Thereafter, 
the veteran filed a timely VA Form 9.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claim now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has service-connected disability from 
residuals of right total knee replacement, right knee 
arthrotomy, synovectomy, and excision of fibrous tissue from 
the patella, currently rated 60 percent, and postoperative 
appendectomy, rated zero percent; his combined rating for 
service-connected disabilities is 60 percent.

4.  The veteran is a high school graduate and attended two 
years of college.

5.  The veteran worked from 1950 to 1983 for the same 
insurance company; his last position was assistant sales 
manager.

6.  The veteran's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to TDIU

The veteran contends that he is entitled to TDIU.  For the 
following reasons and bases, the Board has concluded that he 
is not entitled to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected disability, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor, which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Court has also held that a clear explanation of a denial 
of TDIU requires analysis of the current degree of 
unemployability attributable to the service connected 
condition as compared to the degree of unemployabilty 
attributable to the nonservice-connected conditions.  Cathell 
v. Brown, 8 Vet. App. 539 (1995).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

The veteran has only two service-connected disabilities.  
They are: 1) total right knee replacement, right knee 
arthrotomy, synovectomy, and excision of fibrous tissue from 
the patella, which is rated 60 percent, and; 2) postoperative 
appendectomy which is rated zero percent.  His combined 
rating for service-connected disabilities is 60 percent.

The veteran does not meet the percentage prerequisite 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to TDIU.  He has more than one service-connected 
disability, but his combined rating is less than 70 percent.  
Nonetheless, he may be entitled to TDIU based on an 
extraschedular considerations under 38 C.F.R. § 4.16(b).  

According to his October 2001 application for TDIU, the 
veteran is a high school graduate and attended two years of 
college.  He worked full-time for the same insurance company 
from 1950 to 1983.  When he retired from that company, he was 
an assistant sales manager, earning approximately $15,000 per 
year.

The question to be addressed is whether there are unusual 
circumstances, peculiar to this veteran, that prevent him 
from having the usual amount of success to be expected in 
overcoming the handicap associated with his service-connected 
disabilities.  In this regard, it is useful to review this 
veteran's medical history.

The veteran's claims folder indicates that he became severely 
disabled from nonservice-connected disorders many years 
before the onset of severe disability from his right knee 
disorder.  A rating decision in December 1971 found that he 
was permanently and totally disabled for non-service-
connected pension purposes, effective from March 1971, on the 
basis of cervical and lumbar laminectomies with radiculitis.  
In June 1982, he underwent a posterior craniotomy for a 
tentorial meningioma.  He was subsequently found entitled to 
special monthly pension at the housebound rate by a July 1983 
rating decision.  A November 1990 rating decision found that 
he was entitled to special monthly pension based on the need 
for aid and attendance from July 1990.  

The record does not reflect that the veteran had a severe 
right knee disorder until many years after his last 
employment.  A rating decision in August 1986 granted 
compensation for residuals of right total knee replacement 
under 38 U.S.C.A. § 1151, effective from October 1995.  Thus, 
this disability is called "service-connected".  The veteran 
had undergone surgery for right total knee arthrotomy in 
February 1994--more than 10 years after his reported last 
employment in 1983, and more than 20 years after he was 
entitled to permanent and total disability for non-service-
connected pension.  It does not appear from the record that 
his right knee disorder itself caused his loss of employment 
or rendered him unemployable. 

Nonetheless, his current disability from the right knee 
disorder may be so severe that such disability alone now 
renders him unemployable.  His current claim for entitlement 
to TDIU was filed in October 2001.  His right knee disability 
has been rated as 60 percent disabling from April 2000.  
Based on the findings made during the most recent VA 
examination in October 2001, the Board concludes that the 
veteran's disabilities from his service-connected 
disabilities alone, do not render him unable to obtain and 
maintain a gainful occupation.  His complaints were of 
bilateral knee pain, weakness, stiffness, heat, easy 
fatigability and lack of endurance.


It should be noted that the veteran's complaints concerning 
symptoms of a left knee disorder cannot be considered, as any 
such disorder is not service connected.  He reported having 
daily flare-ups of symptoms for which he took over-the-
counter Tylenol.  He indicated that the pain was alleviated 
by Tylenol, relaxing in a certain position, topical rubs, and 
a heating pad.  Precipitating factors were increased movement 
or prolonged sitting.  He was reportedly ambulated unsteadily 
in his home with a cane and walker.  He also used an electric 
wheel chair.  He denied the use of braces or corrective 
shoes.  He denied episodes of dislocation or subluxation.  He 
asserted that he was unable to do housework and outside work.  
The examiner noted that the veteran was unsteady and had to 
be transported by wheel chair along the 350 feet from the 
waiting room to the examination room.  He required assistance 
in getting in and out of the wheel chair.  On examination, 
the right knee had some synovitis.  Range of motion in the 
right knee was from six degrees of extension to 100 degrees 
of flexion.  There was evidence of medial and lateral 
collateral ligament instability and crepitus in both knees.  
There was no evidence of wasting of the quadriceps.  The 
examiner confirmed that the veteran had some limited mobility 
attributable to his right knee disability.  The examiner 
mentioned the veteran's use of an electric wheel chair in the 
context of nonservice-connected spine disorders.  The 
examiner expressed the opinion that the veteran was not 
employable due to his age, and "multiple comorbid 
conditions" which prevented him from adequately performing 
activities of daily living.  The examiner attributed his poor 
ability to ambulate to degenerative joint disease involving 
both knees, and lumbar spine disease.  Other disabling 
conditions included coronary artery disease, osteoporosis, 
gouty arthritis, pernicious anemia, somatic delusional 
disorder, hypertension, and benign prostatic hypertrophy.  In 
an addendum to his report, the examiner reiterated his 
opinion that the veteran was unemployable secondary to the 
comorbid conditions outlined in the report.

In a letter dated in November 2001, a private orthopedic 
surgeon summarized the history of the veteran's right knee 
disability.  The physician indicated that the veteran had 
benefited somewhat from the right knee surgeries.  However, 
due to disability associated with disorders in both his right 
and left knees, he was "almost" wheel chair bound and had 
lost nearly 100 percent of his mobility.


Although it apparent from the record that the veteran is 
unemployable, that alone does not entitled him to TDIU.  The 
Board is constrained by regulation to disregard his advanced 
age and non-service-connected disabilities.  The only 
disabilities that may be the basis for the award of TDIU are 
related to his right knee disorders and postoperative 
appendectomy.  The latter disorder has not been identified as 
one that contributes to the veteran's disability; it is 
neither contended nor shown that it affects the veteran's 
ability to work. 

The Board finds no unusual circumstances peculiar to the 
veteran which require the award of TDIU on an extraschedular 
basis.  The veteran's major service-connected disability from 
right total knee arthroplasty is manifested by physical 
limitations, predominantly limitation in flexion and 
extension, weakness and easy fatigability.  However, he is 
well educated, has many years of work experience, and there 
is no indication that his intellect is diminished as a result 
of his service-connected disabilities.  It is apparent that 
the veteran's nonservice-connected disabilities are far more 
severe and were the initial cause of his unemployability.  
The record does not contain any indication that the veteran's 
service-connected disabilities, standing alone, now preclude 
him from performing activities required for sedentary 
employment, for which his is suited by his education and his 
work experience in the insurance field. 

The Board finds no unusual circumstances peculiar to the 
veteran which require the award of TDIU on an extraschedular 
basis.  The record does not reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability ratings.  His high rating in itself is a 
recognition that his service-connected impairments make it 
difficult to obtain and keep employment.  The question is 
whether the veteran's service-connected disabilities alone 
render him incapable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  The Board finds that they do not.

For the foregoing reasons and bases, the Board concludes that 
the veteran is not entitled to TDIU.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board finds that the veteran is not 
prejudiced by the Board's conclusion that the veteran is not 
entitled to TDIU on an extraschedular basis.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the appellant has been so notified by an 
October 2001 letter, the November 2001 rating decision, and 
the September 2002 statement of the case.  The September 2002 
SOC contained a verbatim rendition of the pertinent statutes 
enacted by VCAA.  In a statement received in November 2001, 
the veteran's representative indicated that the veteran 
understood: 1) the evidence needed to support his claim; 2) 
what evidence VA would attempt to obtain; 3) what evidence VA 
already had pertaining to the claim, and: 4) what evidence he 
needed to furnish in connection with the claim.

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records sufficiently identified by the claimant.  The RO has 
obtained all relevant records sufficiently identified by the 
appellant or otherwise evident from the claims folder.

The appellant has had several opportunities to identify 
sources of evidence, including the claim he filed, his Notice 
of Disagreement, his substantive appeal, and the statements 
he has filed.  He has not asserted, nor does the record 
suggest, that there is additional evidence that VA should 
attempt to obtain.

In summary, VA has satisfied its duty to notify the claimant 
of evidence necessary to substantiate the claim and to assist 
him in obtaining records and providing medical examinations.  
The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA, 
38 C.F.R. § 3.159(e) (2002), are applicable to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 
(Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the claimant or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
claimant of inability to obtain evidence.


ORDER

Entitlement to TDIU is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

